DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-18, drawn to a “milling device” 
or to a “sled milling device”) and Species III (the milling device (134) of Figures 9-12, which is described in detail in at least paragraphs [0039]-[0043] of the specification) in the reply filed on 4/30/2021 was previously acknowledged.
Claim 9 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 4/30/2021.  Please note that claims 19 and 20 were previously withdrawn as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Claims 19 and 20; however, were cancelled in the claim set filed on 8/30/2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "frictionless" in claims 6 and 13 is a relative term which renders each of said claims to be indefinite.  The term "frictionless" is not defined by either claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes that no element is truly frictionless being as though every element including spring-loaded pins has surface imperfections.  Noting this, with respect to claims 6 and 13, there is no standard provided for ascertaining the threshold at which despite the presence of friction that each spring loaded pin of the plurality of spring loaded pins is still considered to be “frictionless.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mery et al. (U.S. PG Publication No. 2018/0056406 A1).  
Claim 1:  Figures 3 and 4 of Mery et al. show a milling device (24) having a milling cutter (25) [paragraph 0063].  According to Mery et al., the milling device (24) provides for machining an annular groove (16) of a turbine engine casing [paragraph 0012].  As to the annular groove (16), it can be seen between Figures 2 and 6 that said annular groove (16) has an inner surface (22) on 
Note that the milling device (24) taught by Mery et al. is considered to be inherently capable of performing the claimed intended use of “machining a slot into an inner surface of a casing for a gas turbine engine.”  This will now be explained.  Mery et al. advises that the bur of the milling cutter (25) rotates around a radial axis (Y), perpendicular to the longitudinal axis (X) of the turbine engine (1) [paragraph 0050].  Mery et al. further advises that the position of the bur can be adjusted [paragraph 0052].  Thus, by mounting the milling device (24) to the casing of the turbine engine like in Figure 5, and by adjusting the position/depth of the bur as is necessary to result in a slot, placing the bur of the milling cutter (25) in operative contact with the casing’s (4) inner surface (22) will result in the milling device (24) carrying out the claimed intended use of “machining a slot into an inner surface of a casing for a gas turbine engine.”  Examiner notes that the turbine engine of which the casing (4) is an element of is an aircraft turbojet engine (1).  This is noted, as aircraft turbojet engines are gas turbine engines.  
Next, Examiner directs attention to Figures 4 and 5 of Mery et al.  As can be seen therein, the milling cutter (25) is coupled to a frame assembly (30).  The frame assembly (30) is shown as comprising a baseplate (33), which has formed therein a plurality of structural guides (34).  As can be seen in Figure 6 of Mery et al., said plurality of structural guides (34) are embodied as grooves and they are shaped to engage the two structural features (35), which are disposed on the inner surface (22) of the casing (4).  Be advised that when the plurality of structural guides (34) engage the two structural features (35), an axial position of the milling device (24) relative to the longitudinal axis (X) of the casing (4) will be maintained.  (Maintaining an axial position relative to the longitudinal axis (X) means that the milling device (24) won’t incur axial movement along 
Attention is now directed to Figure 6.  In moving the entirety of the milling device (24) along the inner surface (22) of the casing (4) from the position the baseplate (33) of said milling device (24) is shown as occupying in Figure 6 to the area (23) that is also shown in Figure 6, the entirety of the milling device (24) will have incurred displacement in the circumferential direction relative to the longitudinal axis (X).  Noting this, when machining a slot with the milling cutter (25) of the milling device (24) (noting again that the milling device (24) taught by Mery et al. is inherently capable of performing the claimed intended use of “machining a slot into an inner surface of a casing for a gas turbine engine” by placing the milling cutter’s (25) bur in operative contact with the casing’s (4) inner surface (22) after having adjusted the position/ depth of the bur as is necessary to result in a slot) while displacing an entirety of said milling device (24) in the circumferential direction relative to the longitudinal axis (X), the result is “an entirety of the milling device is displaced in a circumferential direction relative to the longitudinal axis when machining the slot, via the milling cutter, along the inner surface of the casing in the circumferential direction as the plurality of structural guides maintains the axial 

Claim 3:  As broadly claimed, the frame assembly (30) is configured to be interchangeably coupled to different sets of structural guides, and each different set of structural guides is shaped to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface (22) of the casing (4).  For example, the frame assembly (30) is capable of receiving varying sized removable baseplates, each of which would fit over the existing baseplate (33) and each of which comprising different sets of structural guides.  Said different sets of structural guides can be shaped to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface (22) of the casing (4).  It is noted that claim 3 does not positively recite the different sets of structural guides.  Rather, the frame assembly (30) only has to be configured to interchangeably couple to the different sets of structural guides.  In this example, it is via the varying sized removable baseplates that the frame assembly (30) would be interchangeably coupled to the different sets of structural guides.

Claim 4:  The frame assembly (30) further comprises a base (42), which in turn comprises a roller (43), a yoke (44), and a helical compression spring (46).  Said frame assembly (30) is adjustable in size, due to the spring force of helical compression spring (46) that is applied to the roller (43) and yoke (44).  Due to the helical compression spring (46), the roller (43) and yoke (44) are returned radially outwards in the direction of the baseplate (33) [paragraph 0057].  Noting this, in mounting the milling device (24) to the casing (4), the spring force from said helical compression spring (46) will result in the roller (43) and yoke (44) returning radially 

Claim 5:  The frame assembly (30) further comprises a pair of rails.  Note that each rail of the pair of rails is part of the yoke (44).  As can be seen in Figure 5, the rails are separated from one another by a base of the yoke (44), and it is the space between said rails that accommodates the roller (43).  Note that the base of the yoke (44) is the element in which a pair of pins (45) are received.  Please also note that each rail receives a respective end of the axle on which the roller (43) is mounted.  In addition to said pair of rails, the frame assembly (30) comprises a pair of bars (31, 42).  The pair of rails are coupled to the pair of bars (31, 42), and a position of each rail is adjustable in the radial direction along a length of the pair of bars (31, 42) due to the spring force of the helical compression spring (46).  

Claim 6:  The frame assembly (30) further comprises a pair of pins (45) that are spring loaded due to the spring force of a helical compression spring (46).  Note that the pair of pins (45) are “on” a pair of rails.  This will now be explained.  Each of the rails of the pair of rails is part of the yoke (44).  Moreover, each rail receives a respective end of the axle on which the roller (43) is mounted.  As can be seen in Figure 5, the rails are separated from one another by a base of the yoke (44), and said base is the element in which the pair of pins (45) are received.  As can also be seen in Figure 5, the base is provided on the pair of rails.  Therefore, via the base, the pair of pins (45) are “on” the pair of rails.  


Claim 7:  Figure 5 of Mery et al. shows the milling device (24) as comprising a plate (27) and a micrometric ring (28), and via the plate (27) and micrometric ring (28) the milling device (24) is coupled to the frame assembly (30).  Note that the plate (27) is coupled to a support (29) of the frame assembly (30) [paragraph 0053].  

Claim 8:  According to Mery et al., pivoting of the micrometric ring (28) provides for adjustment of the position of the bur of the machining tool (25).  That is to say that pivoting of the micrometric ring (28) provides for an axial direction adjustment of the milling cutter (25) relative to the longitudinal axis (X) of the casing (4).  

Claim 10:  In claim 1, from which claim 10 depends, Applicant set forth, “A milling device for machining a slot into an inner surface of a casing for a turbine engine, comprising: a frame assembly comprising a plurality of structural guides shaped to engage structural features on the 

Claim 11:  Figure 3 of Mery et al. shows a sled milling device (24) having a milling cutter (25) [paragraph 0063].  Figure 5 of Mery et al. shows the milling device (24) as comprising a plate (27) and a micrometric ring (28).  It is via the plate (27) and ring (28) that the milling cutter (25) is coupled to a frame assembly (30) of the sled milling device (24).  Note that the plate (27) is coupled to a support (29) of the frame assembly (30) [paragraph 0053].  According to Mery et al., the milling device (24) provides for machining an annular groove (16) of a turbine engine casing [paragraph 0012].  As to the annular groove (16), it can be seen between Figures 2 and 6 that said annular groove (16) has an inner surface (20, 21, 22).  Figure 6 further shows the area (23) that the milling cutter (25) is to machine, the area (23) including the inner surface (20, 21, 22).  
	The sled milling device (24) further comprises a bearing support (33+42).  As to the bearing support (33+42), it comprises a base (42) and a baseplate (33).  Figures 5 and 6 show the 
	Note that when the sled milling device (24) is engaged (via the bearing support (33+42) thereof) with the inner surface (20, 21, 22) of the casing (4), the bearing support (33+42) provides a supporting force in a direction perpendicular to a longitudinal axis (X) of the casing (4), and enables movement of the sled milling device (24) in a circumferential direction relative to the longitudinal axis.  Regarding the former, Examiner directs attention to the base (42) of the bearing support (33+42).  As to the base (42), Figure 4 shows it as comprising a roller (43), a yoke (44), two pins (45), and a helical compression spring (46).  Per Mery et al., the helical compression spring (46) provides for the roller (43) to be returned radially outwards in the direction of the aforedescribed baseplate (33) [paragraph 0057].  Noting this, the roller (43) is applied, by means of the compression spring (46), to the radially inner surface of a shroud (5) of the casing (4).  In interfacing with the shroud (5) of the casing (4) in this manner, the bearing support (33+42), via the roller (43) thereof, is providing a supporting force in a radial direction, which extends perpendicular to the longitudinal axis (X) of the casing (4).  
Next, Examiner directs attention to Figure 6.  In moving the sled milling device (24) from the position the baseplate (33) thereof is shown as occupying in Figure 6 to the area (23) that is also shown in Figure 6, the entirety of the sled milling device (24) will have incurred displacement in the circumferential direction relative to the longitudinal axis (X).  The sled milling device (24) 
As was just noted, the entirety of the sled milling device (24) is displaced in the circumferential direction.  Noting this, the sled milling device (24) is considered to be inherently capable of “machining a slot, via the milling cutter, along the inner surface of the casing.”  This will now be explained.  
Mery et al. advises that the bur of the milling cutter (25) rotates around a radial axis (Y), perpendicular to the longitudinal axis (X) of the turbine engine (1) [paragraph 0050].  Mery et al. further advises that the position of the bur can be adjusted [paragraph 0052].  Thus, by mounting the sled milling device (24) to the casing (4) like in Figure 5, and by adjusting the position/depth of the bur as is necessary to result in a slot, placing the bur of the milling cutter (25) in operative contact with the casing’s (4) inner surface (20, 21, 22) will result in the sled milling device (24), via the milling cutter (25) thereof, carrying out “machining a slot, via the milling cutter, along the inner surface of the casing.”
Based on the foregoing, when machining a slot with the milling cutter (25) of the sled milling device (24) (noting again that the sled milling device (24) taught by Mery et al. is inherently capable of “machining a slot, via the milling cutter, along the inner surface of the 

Claim 12:  As can be seen in Figure 5, the baseplate (33) of the bearing support (33+42) is disposed on a surface of the frame assembly (30) that faces the inner surface (20, 21, 22) of the casing (4).  

Claim 13:  The bearing support (33+42) comprises a pair of pins (45) that are spring loaded due to the spring force of the helical compression spring (46).  Please note that the pair of pins (45) are attached to the yoke (44) of the bearing support’s (33+42) base (42).  (See Figure 4).  It is also noted that each pin (45) of the pair of pins (45) is “frictionless.”  This will now be explained.  
	The pair of spring-loaded pins (45) are configured to provide a supporting force in the radial direction, said radial direction extending perpendicular to the longitudinal axis (X) of the casing (4).  Also, each spring-loaded pin (45) provides for the roller (43) and yoke (44) to be returned radially outwards in the direction of the baseplate (33) [paragraph 0057] such that the roller (43) interfaces with the internal surface of the shroud (5) of the casing (4).  Since the roller (43) rolls in a frictionless manner along the shroud (5) in the circumferential direction, the roller (43) and the other elements of the frame assembly’s (30) base (42) that are connected thereto, including the pair of pins (45), are frictionless in enabling movement, for example, of the sled milling device (24) in said circumferential direction.  
Claim 14:  Regarding the frame assembly (30), the bearing support (33+42) thereof includes the aforedescribed baseplate (33).  Noting this, Examiner directs attention to Figures 4 and 5 in which it can be seen that the baseplate (33) has formed therein a plurality of structural guides (34).  Next, as can be seen in Figure 6 of Mery et al., said plurality of structural guides (34) are embodied as grooves and they are shaped to engage two structural features (35), which are disposed on the inner surface (20, 21, 22) of the casing (4).  In engaging the two structural features (35), said plurality of structural guides (34) provide for an axial position of the sled milling device (24) relative to the longitudinal axis (X) of the casing (4) being maintained.  (Maintaining an axial position relative to the longitudinal axis (X) means that the sled milling device (24) won’t incur axial movement along the longitudinal axis (X)).  Please note that the axial position of the sled milling device (24) relative to the longitudinal axis (X) of the casing (4) is maintained, due to the corresponding shapes of the plurality of structural guides (34) of the milling device (24) and the two structural features (35) disposed on the inner surface (20, 21, 22) of the casing (4).  In other words, due to the manner in which the correspondingly-shaped plurality of structural guides (34) and two structural features (35) inter-engage with one another, they cannot be moved past one another by axial movement along the longitudinal axis (X).  Therefore, an axial position of the sled milling device (24) relative to the longitudinal axis (X) of the casing (4) is maintained when the plurality of structural guides (34) engage the two structural features (35).  

Claim 16:  As broadly claimed, the frame assembly (30) is configured to be interchangeably coupled to different sets of structural guides, and each different set of structural guides is shaped to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface (20, 21, 22) of the casing (4).  For example, the frame assembly (30) is capable of receiving varying sized removable baseplates, each of which would fit over the existing 

Claim 17:  Figure 5 of Mery et al. shows the sled milling device (24) as comprising a plate (27) and a micrometric ring (28), and via the plate (27) and ring (28) the sled milling device (24) is coupled to the frame assembly (30).  Note that the plate (27) is coupled to a support (29) of the frame assembly (30) [paragraph 0053].  

Claim 18:  According to Mery et al., pivoting of the micrometric ring (28) provides for adjustment of the position of the bur of the machining tool (25).  That is to say that pivoting of the micrometric ring (28) provides for an axial direction adjustment of the milling cutter (25) relative to the longitudinal axis (X) of the casing (4).                                                                                                                                                                                                 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mery et al. (U.S. PG Publication No. 2018/0056406 A1).
Claim 2:  Regarding the plurality of structural guides (34), they are embodied as grooves and they are shaped to engage the two structural features (35) of the casing (4).  Noting this, it can be seen in Figures 5 and 6 of Mery et al. that each of the plurality of structural guides (34) has a cross-section that comprises a substantially U-shape.  As such, Mery et al. does not disclose, “wherein a cross-section of each structural guide of the plurality of structural guides comprises an L-shape.”  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the plurality of structural guides (34) such that a cross-section of each structural guide (34) of the plurality of structural guides (34) comprises an L-shape, since it has been held that a configuration of an element (in terms of shape) is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 15:  Regarding the plurality of structural guides (34), they are embodied as grooves and they are shaped to engage the two structural features (35) of the casing (4).  Noting this, it can be seen in Figures 5 and 6 of Mery et al. that each of the plurality of structural guides (34) has a cross-section that comprises a substantially U-shape.  As such, Mery et al. does not disclose, “wherein a cross-section of each structural guide of the plurality of structural guides comprises an L-shape.”  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the plurality of structural guides (34) such that a cross-section of each structural guide (34) of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claims 6 and 13 under 35 U.S.C. 112(b), Applicant argues the following:  
Applicant asserts that one skilled in the art with the benefit of the present
disclosure would recognize the subject matter set forth in the claims. In particular, the specification teaches that the term “frictionless” as it relates to the pins is to enable the milling device to move in a circumferential direction on along the casing surface without being impeded by or creating friction. Specification, para. 43. 

Applicant’s argument has been considered but is not persuasive.  First, in contrast to Applicant’s assertion, paragraph [0043] doesn’t advise that the term “frictionless” as it relates to the pins is to enable the milling device to move in a circumferential direction on along the casing surface without being impeded by or creating friction.  Rather, with respect to said circumferential direction and the pins, Applicant discloses in paragraph [0043] that “the frictionless support structures 188 enable movement in the circumferential direction 34 along the inner surface 46 of the casing 42 in response to a force exerted by an operator.”  Furthermore, neither paragraph [0043] nor the rest of the specification appears to ever state “without being not teach “that the term “frictionless” as it relates to the pins is to enable the milling device to move in a circumferential direction on along the casing surface without being impeded by or creating friction. Specification, para. 43.”

With respect to the rejection of claims 6 and 13 under 35 U.S.C. 112(b), Applicant also argues the following:  
In addition, the definition of the term “frictionless” (i.e., without being impeded by or creating friction) provides its own standard for ascertaining the requisite degree. One of ordinary skill in the art would recognize that the claim language in claims 6 and 13 reciting frictionless pins means that the pins enable movement without being impeded by or creating friction and that the claim language is not insolubly ambiguous. Applicant submits that one of ordinary skill in the art would clearly understand what is claimed when the claims are read in light of the specification. 

Applicant’s argument has been considered but is not persuasive.  This is because no element is truly frictionless being as though every element including spring-loaded pins has surface imperfections.  As the spring-loaded pins inherently have surface imperfections and are therefore not truly frictionless, one of ordinary skill in the art would not recognize that Applicant’s spring-loaded pins “enable movement without being impeded by or creating friction.”  Based on the foregoing, Applicant’s arguments is not found to be persuasive.  

With respect to Mery et al. and the rejection of claim 1 under 35 U.S.C. 102, Applicant argues the following:  
Mery fails to disclose a “milling device for machining a slot into an inner surface of a casing for a gas turbine engine” including “a frame assembly comprising a plurality of structural guides shaped to engage structural features on the inner surface of the casing and when engaged with the structural features to maintain an axial position of the milling device relative to a longitudinal axis of the casing”, as recited in independent 

Applicant’s argument has been considered but is not persuasive.  
First, with respect to Applicant’s argument that “Mery is completely silent with regard to machining tool being utilized for machining a slot into an inner surface of a casing,” it is noted that the present claims are apparatus claims, rather than method claims, such that all that is necessary to meet the functional or intended use limitations re the workpiece on which the milling device operates is that the prior art device must be merely capable of performing the claimed function(s)/intended use(s).  In the instant case, the milling device (24) taught by Mery et al. is inherently capable of performing the claimed intended use of “machining a slot into an inner surface of a casing for a gas turbine engine.”   This will now be explained.  Mery et al. advises that the bur of the milling cutter (25) rotates around a radial axis (Y), perpendicular to the longitudinal axis (X) of the turbine engine (1) [paragraph 0050].  Mery et al. further advises that the position of the bur can be adjusted [paragraph 0052].  Thus, by mounting the milling device (24) to the casing of the turbine engine like in Figure 5 (noting that said turbine engine is an element of an aircraft turbojet engine (1), and aircraft turbojet engines are gas turbine engines), and by adjusting the position/depth of the bur as is necessary to result in a slot, placing the bur of the milling cutter (25) in operative contact with the casing’s (4) inner surface (22) will result in the milling device (24) carrying out the claimed intended use of claim 1 corresponding to, “machining a slot into an inner surface of a casing for a gas turbine engine.”  In other words, by placing the bur of the milling cutter (25) in operative contact with the casing’s (4) inner surface (22), and by adjusting the position of the bur to a sufficient depth so as to result in a slot 
Next, Applicant’s argument that “Mery is completely silent with regard to structural guides on a frame assembly that engage structural features on an inner surface of the casing, much less maintain an axial position of the milling device relative to a longitudinal axis of the casing” has been considered but is not persuasive.  First, in contrast to Applicant’s assertion, Mery et al. does indeed teach “structural guides on a frame assembly that engage structural features on an inner surface of the casing.”  To illustrate this point, Examiner directs attention to Figures 4 and 5 of Mery et al.  As can be seen therein, the milling cutter (25) is coupled to a frame assembly (30).  The frame assembly (30) comprises a baseplate (33), which has formed therein a plurality of structural guides (34).  As can be seen in Figure 6, said plurality of structural guides (34) are embodied as grooves and they are shaped to engage the two structural features (35), which are disposed on the inner surface (22) of the casing (4).  
Next, the plurality of structural guides (34) do indeed “maintain an axial position of the milling device relative to a longitudinal axis of the casing.” When the plurality of structural guides (34) engage the two structural features (35), an axial position of the milling device (24) relative to the longitudinal axis (X) of the casing (4) will be maintained, as a result of the corresponding shapes of the plurality of structural guides (34) of the milling device (24) and the two structural features (35) disposed on the inner surface (22) of the casing (4).  (Maintaining an axial position relative to the longitudinal axis (X) means that the milling device (24) won’t incur axial movement along the longitudinal axis (X)).  Due to the corresponding shapes of the plurality 

With respect to Mery et al. and the rejection of claim 1 under 35 U.S.C. 102, Applicant also argues the following:  
In addition, Mery fails to disclose “wherein an entirety of the milling device is displaced in a circumferential direction relative to the longitudinal axis when machining the slot, via the milling cutter, along the inner surface of the casing in the circumferential direction as the plurality of structural guides maintains the axial position of the milling device relative to the longitudinal axis”, as recited in independent claim 1. For the reasons noted above, Mery is completely silent with regard to a milling device displaced in a circumferential direction relative to the longitudinal axis when machining a slot along an inner surface of the casing while the structural guides maintain the axial position of the milling device.

Applicant’s argument has been considered but is not persuasive.  First, it is noted that in moving the entirety of the milling device (24) along the inner surface (22) of the casing (4) from the position the baseplate (33) of said milling device (24) is shown as occupying in Figure 6 to the area (23) that is also shown in Figure 6, the entirety of the milling device (24) will have incurred displacement in the circumferential direction relative to the longitudinal axis (X).  Second, it is reiterated that the plurality of structural guides (34) maintain the axial position of 

With respect to Mery et al. and the rejection of claim 1 under 35 U.S.C. 102, Applicant also argues the following:  
Further, the Examiner appears to be relying on inherency for the missing features in independent claim 1. Applicant reminds the Examiner that in making the inherency argument missing features must necessarily be present in Mery. Further, Applicant notes that there does not appear to be any evidence that Mery inherently discloses any of the missing elements in claim 1. However, if the Examiner continues to assert the inherency argument, Applicant requests that the Examiner provide a basis in fact and/or technical
reasoning to reasonably support such a determination since the Examiner bears the evidentiary burden.


Mery et al. advises that the bur of the milling cutter (25) rotates around a radial axis (Y), perpendicular to the longitudinal axis (X) of the turbine engine (1) [paragraph 0050].  Mery et al. further advises that the position of the bur can be adjusted [paragraph 0052].  Thus, by mounting the milling device (24) to the casing of the turbine engine like in Figure 5, and by adjusting the position/depth of the bur as is necessary to result in a slot, placing the bur of the milling cutter (25) in operative contact with the casing’s (4) inner surface (22) will result in the milling device (24) carrying out the claimed intended use of “machining a slot into an inner surface of a casing for a gas turbine engine.”  Examiner notes that the turbine engine of which the casing (4) is an element of is an aircraft turbojet engine (1).  This is noted, as aircraft turbojet engines are gas turbine engines.  

Since Examiner provided Applicant with at least technical reasoning to reasonably support his position, Applicant’s argument is not persuasive.

 With respect to Mery et al. and the rejection of claim 3 under 35 U.S.C. 102, Applicant argues the following:  


Applicant’s argument has been considered but is not persuasive.  First, it is noted that claim 3 does not positively recite the different sets of structural guides.  Rather, claim 3 only requires that the claimed frame assembly be configured to interchangeably couple to the different sets of structural guides.  Noting the breadth of claim 3, the frame assembly (30) of Mery et al. is capable of receiving varying sized removable baseplates, each of which would fit over the existing baseplate (33) and each of which comprising different sets of structural guides.  Said different sets of structural guides can be shaped, for example, to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface (22) of the casing (4).  In this example, it is via the varying sized removable baseplates that the frame assembly (30) would be interchangeably coupled to the different sets of structural guides.  As the frame assembly (30) of Mery et al. is capable of receiving such varying sized removable baseplates, the frame assembly (30) reads on the broad limitation of claim 3 corresponding to, “the frame assembly is shaped to be interchangeably coupled to different sets of structural guides, and each different set of structural guides is shaped to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface of the casing.”  Based on the foregoing, Applicant’s argument is deemed not persuasive.

With respect to Mery et al. and the rejection of claim 11 under 35 U.S.C. 102, Applicant argues the following:  


Applicant’s argument has been considered but is not persuasive.  
First, with respect to Applicant’s argument that “Mery is completely silent with regard to a machining tool being utilized for machining a slot into an inner surface of a casing,” it is noted that “machining a slot into an inner surface of a casing” corresponds to language that is present in claim 1 not claim 11.  Rather, claim 11 sets forth, “machining a slot, via the milling cutter, along the inner surface of the casing.”  Noting this, the sled milling device (24) of Mery et al. is considered to be inherently capable of “machining a slot, via the milling cutter, along the inner surface of the casing.”  This will now be explained.  
Mery et al. advises that the bur of the milling cutter (25) rotates around a radial axis (Y), perpendicular to the longitudinal axis (X) of the turbine engine (1) [paragraph 0050].  Mery et al. further advises that the position of the bur can be adjusted [paragraph 0052].  Thus, by mounting the sled milling device (24) to the casing (4) like in Figure 5, and by adjusting the position/depth of the bur as is necessary to result in a slot, placing the bur of the milling cutter (25) in operative contact with the casing’s (4) inner surface (20, 21, 22) will result in the sled milling device (24) carrying out “machining a slot, via the milling cutter, along the inner surface of the casing.”  In other words, by placing the milling cutter’s bur in operative contact with the casing’s (4) inner surface (22), and by adjusting the position of the bur to a sufficient depth so as to result in a slot 
Next, Applicant’s argument that “Mery is completely silent with regard to a bearing support that interfaces with an inner surface of a casing of a gas turbine engine to provide a supporting force in a direction perpendicular to a longitudinal axis of the casing and to enable movement of the sled milling device in a circumferential direction relative to the longitudinal axis” has been considered but is not persuasive.  First, in contrast to Applicant’s assertion, Mery et al. does indeed teach “a bearing support that interfaces with an inner surface of a casing of a gas turbine engine.”  To illustrate this point, Examiner directs attention to Figures 5 and 6 of Mery et al.  As can be seen in Figures 5 and 6, the sled milling device (24) comprises a bearing support (33+42) having a base (42) and a baseplate (33).  Figures 5 and 6 show the baseplate (33) of the bearing support (33+42) interfacing with the inner surface (20, 21, 22).  Please note that the annular groove (16) and inner surface (20, 21, 22) are part of a casing (4) of a turbine engine.  Examiner notes that the turbine engine of which the casing (4) is an element of is an aircraft turbojet engine (1).  This is noted, as aircraft turbojet engines are gas turbine engines.  Based on the foregoing, Mery et al. teaches “a bearing support that interfaces with an inner surface of a casing of a gas turbine engine.”
Next, Examiner notes that the bearing support (33+42) interfaces with the inner surface (20, 21, 22) “to provide a supporting force in a direction perpendicular to a longitudinal axis of the casing.”  To explain this, attention is directed to the base (42) of the bearing support (33+42).  As to the base (42), Figure 4 of Mery et al. shows it as comprising a roller (43), a yoke (44), two pins (45), and a helical compression spring (46).  Per Mery et al., the helical 
Lastly, the bearing support (33+42) interfaces with the inner surface (20, 21, 22) “to enable movement of the sled milling device in a circumferential direction relative to the longitudinal axis.”  In moving the sled milling device (24) from the position the baseplate (33) thereof is shown as occupying in Figure 6 to the area (23) that is also shown in Figure 6, the entirety of the sled milling device (24) will have incurred displacement in the circumferential direction relative to the longitudinal axis (X).  The sled milling device (24) is able to incur this movement, as the bearing support (33+42) enables/doesn’t prevent movement of the sled milling device (24) in the circumferential direction relative to the longitudinal axis.  Please note that when the entirety of the sled milling device (24) incurs movement in the circumferential direction, the roller (43) will ride along the inner surface of a shroud (5) of the casing (4) while the baseplate (33) will slide along the inner surface (20, 21, 22).  Please also note that the entirety of the sled milling device (24) moving in the circumferential direction relative to the longitudinal axis (X) is provided for a by a user using a handle (39) (see Figures 4 and 5) attached to the sled milling device (24) [paragraph 0063].  Based on the foregoing, the bearing support (33+42) does indeed interface with the inner surface (20, 21, 22) “to enable movement 

With respect to Mery et al. and the rejection of claim 11 under 35 U.S.C. 102, Applicant argues the following:  
In addition, Mery fails to disclose “wherein an entirety of the sled milling device is displaced in the circumferential direction when machining a slot, via the milling cutter, along the inner surface of the casing in the circumferential direction”, as recited in independent claim 11. For the reasons noted above with regard to claim 11, Mery is completely silent with regard to a milling device displaced in a circumferential direction relative to the longitudinal axis when machining a slot along an inner surface of the casing while the structural guides maintain the axial position of the milling device.

Applicant’s argument has been considered but is not persuasive.  First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., while the structural guides maintain the axial position of the milling device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That said, in moving the entirety the sled milling device (24) from the position the baseplate (33) thereof is shown as occupying in Figure 6 to the area (23) that is also shown in Figure 6, the entirety of the sled milling device (24) will have incurred displacement in the circumferential direction relative to the longitudinal axis (X).  Next, it is reiterated that by mounting the sled milling device (24) to the casing of the turbine engine like in Figure 5, and by adjusting the position/depth of the bur as is necessary to result in a slot, placing the bur of the milling cutter (25) in operative contact with the casing’s (4) inner surface (20, 21, 22) will result in the milling device (24) carrying out, “machining a slot, via the milling cutter, along the inner surface of the casing.”  


With respect to Mery et al. and the rejection of claim 11 under 35 U.S.C. 102, Applicant argues the following:  
Further, the Examiner appears to be relying on inherency for the missing features in independent claim 11. Applicant reminds the Examiner that in making the inherency argument missing features must necessarily be present in Mery. Further, Applicant notes that there does not appear to be any evidence that Mery inherently discloses any of the missing elements in claim 11. However, if the Examiner continues to assert the inherency argument, Applicant requests that the Examiner provide a basis in fact and/or technical reasoning to reasonably support such a determination since the Examiner bears the evidentiary burden.


Applicant’s argument has been considered but is not persuasive.  Please note that there are no claimed physical parts/features of the claimed milling device of claim 11 that Examiner relied on inherency for with respect to Mery et al.  Rather, Examiner explained in detail in the rejection of claim 11 as to why the sled milling device (24) of Mery et al. is inherently capable of “machining a slot, via the milling cutter, along the inner surface of the casing.”  In explaining this is detail, Examiner provided Applicant with technical reasoning to support this position.  For the sake of completeness, Examiner is providing below the detailed explanation used in the rejection of claim 11 for why Mery et al.’s sled milling device (24) is considered inherently capable of “machining a slot, via the milling cutter, along the inner surface of the casing.”

 
Since Examiner provided Applicant with at least technical reasoning to reasonably support his position, Applicant’s argument is not persuasive.

With respect to Mery et al. and the rejection of claim 16 under 35 U.S.C. 102, Applicant argues the following:  
Still further, with regard to claim 16, Mery fails to disclose “wherein the frame assembly is configured to be interchangeably coupled to different sets of structural guides, and each different set of structural guides is shaped to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface of the casing” for the reasons noted above with regard to claim 3.

Applicant’s argument has been considered but is not persuasive.  First, it is noted that claim 16 does not positively recite the different sets of structural guides.  Rather, claim 16 only requires that the claimed frame assembly be configured to interchangeably couple to the different sets of structural guides.  Noting the breadth of claim 16, the frame assembly (30) of Mery et al. is capable of receiving varying sized removable baseplates, each of which would fit over the existing baseplate (33) and each of which comprising different sets of structural guides.  Said different sets of structural guides can be shaped, for example, to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface (22) of the casing (4).  In .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722